SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of November - 2014 G. WILLI-FOOD INTERNATIONAL LTD. (Translation of registrant's name into English) 4 Nahal Harif St., Yavne, Israel 81106 (Address of principal executive offices) Indicate by check mark whether registrant files or will file annual reports under cover of Form 20-F or Form 40-F: FORM 20-F xFORM 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether registrant by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: YES oNO x If "YES" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82-. Attached hereto and incorporated by reference herein is a press release issued by G. Willi-Food International Ltd. (“Registrant”) on November 24, 2014. This report on Form 6-K is hereby incorporated by reference in the Registration Statements on Form F-3 (File No. 333-11848 and 333-138200) of the Registrant. SIGNATURES In accordance with the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. G. WILLI-FOOD INTERNATIONAL LTD. Dated:November 24, 2014 By: /s/ Itai Loewenstein Name:Itai Loewenstein Title:Chief Financial Officer FOR IMMEDIATE RELEASE CONTROLLING SHAREHOLDER OF G. WILLI-FOOD ANNOUNCES PURCHASE PROGRAM YAVNE, Israel – November 24, 2014 - G. Willi-Food International Ltd. (NASDAQ: WILC) (the “Company” or “Willi-Food”), a global company that specializes in the development, marketing and international distribution of kosher foods, announced today that its controlling shareholder, Willi–Food Investments Ltd. ("Investments") reported that its board of directors had authorized the purchase of up to USD5 million of the Company's Ordinary Shares. According to the report, the price per Ordinary Share of the Company to be acquired by Investments will not exceed the Company's shareholders' equity per Ordinary Share. Investments has informed the Company that the timing and amount of share purchases by Investments will be determined by management of Investments based on its evaluation of market conditions, the trading price of the Company's shares and other factors. The purchase program may be increased, suspended or discountinued at any time. ABOUT G. WILLI-FOOD INTERNATIONAL LTD. G. Willi-Food International Ltd. (http://www.willi-food.com) is an Israeli-based company specializing in high-quality, great-tasting kosher food products. Willi-Food is engaged directly and through its subsidiaries in the design, import, marketing and distribution of over 600 food products worldwide. As one of Israel's leading food importers, Willi-Food markets and sells its food products to over 1,500 customers in Israel and around the world including large retail and private supermarket chains, wholesalers and institutional consumers. The Company's operating divisions include Willi-Food in Israel and Gold Frost, a wholly owned subsidiary who designs, develops and distributes branded kosher, dairy-food products. FORWARD LOOKING STATEMENT This press release contains forward-looking statements within the meaning of safe harbor provisions of the Private Securities Litigation Reform Act of 1995 relating to future events or our future performance, such as statements regarding trends, demand for our products and expected sales, operating results, and earnings. Forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied in those forward-looking statements. These risks and other factors include but are not limited to: monetary risks including changes in marketable securities or changes in currency exchange rates- especially the NIS/U.S. Dollar exchange rate, payment default by any of our major clients, the loss of one of more of our key personnel, changes in laws and regulations, including those relating to the food distribution industry, and inability to meet and maintain regulatory qualifications and approvals for our products, termination of arrangements with our suppliers, in particular Arla Foods, loss of one or more of our principal clients, increase or decrease in global purchase prices of food products, increasing levels of competition in Israel and other markets in which we do business, changes in economic conditions in Israel, including in particular economic conditions in the Company's core markets, our inability to accurately predict consumption of our products and changes in consumer preferences, our inability to protect our intellectual property rights, our inability to successfully integrate our recent acquisitions, insurance coverage not sufficient enough to cover losses of product liability claims and risks associated with product liability claims. We cannot guarantee future results, levels of activity, performance or achievements. The matters discussed in this press release also involve risks and uncertainties summarized under the heading "Risk Factors" in the Company's Annual Report on Form 20-F for the year ended December 31, 2013, filed with the Securities and Exchange Commission on April 30, 2014. These factors are updated from time to time through the filing of reports and registration statements with the Securities and Exchange Commission. We do not assume any obligation to update the forward-looking information contained in this press release. Company Contact: G. Willi Food International Ltd. Itai Loewenstein, CFO (+972) 8-932-1000 itai@willi-food.co.il ### SOURCE: G. Willi-Food International Ltd.
